Title: Patrick Gibson to Thomas Jefferson, 5 July 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 5th July 1815.
          Since my last I have received your favors of the 6th June & 1st July, and shall pay due attention to any drafts you may make—I have remitted Mr Benj: Jones $142.76 & Mr John Vaughan $550 in a dft at 30 d/s, not having been able to procure one at sight—the amot of Mr Harvie’s note is received and at your credit—Since the sale of the 257 bls: flour, we I have received only 146 bls: from Shadwell and 13 from Bedford all of which are sold except 2 bls Srf: & 18 fine, that from Bedford was passed there as Srf: but would if reinspected, have been condemn’d here—the bale of Cotton shall be sent up when Johnson comes down Your note for $1000 has not yet been offer’d but so confident am I that it will be done, that you may calculate upon it—
          With great respect I am Your obt ServtPatrick Gibson
        